Citation Nr: 0720173	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma of the 
right eye due to exposure to carcinogenics.

2.  Entitlement to service connection for carcinoma of the 
larynx due to exposure to carcinogenics.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from February 1946 to 
December 1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claim is now under the jurisdiction of the RO in 
Winston-Salem, North Carolina.  

In November 2004 and July 2006, the Board remanded the 
appellant's appeal for further evidentiary development.

In January 2007, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in November 2004, in part, with an instruction to the RO to 
"take the appropriate steps to obtain any available records 
which would support the veteran's allegation of exposure to 
toxins either while a printer, or while stationed at the 
Brooklyn Naval Shipyard, during active duty service."  The 
Board pointed out that the appellant contended that as a 
result of exposure to toxins during active duty service, he 
had developed carcinoma of the larynx and melanoma of the 
right eye.  He had specifically alleged that while working as 
a printer in service, he was exposed to various toxins which 
contributed to cause the cancers.  The Board also noted that 
the veteran had submitted two private medical opinions in 
support of this assertion.  


Review of the claims file shows that this ordered development 
has not been completed.  The question of whether or not the 
veteran was in fact exposed to toxins while in the military 
is of paramount importance to the adjudication of these 
instant matters.  Another remand is therefore required.  
Stegall v. West, 11 Vet. App. 271 (1998).

The November 2004 remand also instructed the RO to obtain 
expert medical opinions (ophthalmology and oncology).  While 
these opinions were subsequently obtained, both are 
insufficient.  Specifically, the ophthalmologist was advised 
that a private medical opinion concerning whether there was a 
relationship between the veteran's claimed in-service 
exposure to toxins was of record.  That physician was 
instructed that this private opinion "must be" reviewed and 
reconciled with his examination report.  That physician was 
also informed that "[a]ny difference in opinion with the 
private medical opinion must be clearly explained in the 
ophthalmologist's report."  Review of the January 2006 VA 
eye examination report shows that the examiner failed to 
comply with these requested instructions.  Stegall.  
Consequently, further development is necessary.  

For similar reasons, the November 2005 VA oncology claims 
file review/opinion is insufficient.  Here too, the examiner 
was notified that a private medical opinion was of record 
concerning the veteran's claim for service connection for 
carcinoma of the larynx due to exposure to carcinogenics, and 
this private opinion was to be "reconciled" with the 
prepared report.  Further, "[a]ny difference in opinion with 
the private medical opinion [was to be] clearly explained in 
the oncologist's report."  This was not done.  Stegall.  
Further development, as above, is necessary.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must contact the Navy Liaison 
at the National Personnel Records Center 
and request guidance as to where VA could 
obtain information as what toxins (if 
any) the veteran would likely have been 
exposed as a printer during his term of 
service, as well as any toxins to which 
he likely was exposed to while aboard the 
U.S.S. Philippine Sea, to include while 
dry docked at the Brooklyn Naval 
Shipyard.  The RO should then follow 
through with the Navy Liaison's 
recommendations as to where to obtain 
such information.  In the event that the 
requested records are deemed to be 
unavailable, and that further efforts 
would be futile, the RO must document 
such in the file and inform the veteran 
in writing.  

2.  If, and only if, in-service exposure 
to toxins is verified, then the RO must 
return the claims file to the two VA 
physicians who supplied expert medical 
opinions in November 2005 (oncology) and 
January 2006 (ophthalmology) so that 
addendum reports can be associated 
therein.  

a.  The ophthalmologist must review 
the claims file and indicate whether 
it is at least as likely as not that 
exposure to toxins during active 
duty service caused or contributed 
to the development of the veteran's 
right eye melanoma.  The 
ophthalmologist must provide a clear 
explanation for his/her finding and 
opinion.  The ophthalmologist is 
advised that there is a private 
medical opinion authored by Dean P. 
Ouano, M.D., on this matter which 
must be reviewed and reconciled in 
writing with any report prepared.  
Any difference in opinion with the 
private medical opinion must be 
clearly explained in the 
ophthalmologist's report.

b.  The oncologist must review the 
claims file and indicate whether it 
is at least as likely as not that 
exposure to toxins during active 
duty service caused or contributed 
to the development of carcinoma of 
the larynx.  The oncologist must 
also address the likelihood that 
exposure to post-service toxins 
(e.g., smoking) caused or 
contributed to the development of 
carcinoma of the larynx.  (See March 
2002 report of contact which 
indicates the appellant reported 
smoking two packs per day from 
service until 1982.)  The oncologist 
must also provide a clear 
explanation for his/her finding and 
opinion.  The oncologist is advised 
that there is a private medical 
opinion authored by H. J. McDonald, 
M.D., on this matter which must be 
reviewed and reconciled in writing 
with any report prepared.  Any 
difference in opinion with the 
private medical opinion must be 
clearly explained in the 
oncologist's report.

If either specialist is unavailable or 
unable to supply the requested addendum, 
another appropriate VA specialist must be 
provided the claims folder and a copy of 
this remand, and instructed to provide 
responses to the questions posed, all as 
directed above.

3.  Following completion of the 
foregoing, the RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall.

4.  Thereafter, following any other 
appropriate development, the RO should 
have a decision review officer review all 
of the evidence of record and prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains in any 
respect denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand, these claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

